Exhibit 10.1

 

CORPORATE APPROVAL CONOCOPHILLIPS COMPANY HUMAN RESOURCES DATE: June 14, 2018
APPROVAL NUMBER: 2018-VPHR-005

 

  1.

The ConocoPhillips Retirement Plan, as amended and restated effective as of
January 1, 2016 and thereafter amended (the “Plan”) is amended by adoption of
the attached Eighth Amendment which:

Effective June 14, 2018, amends the Plan by adopting a new Article VIII to
require the purchase of a certain group annuity contract(s).

 

  2.

That in order to implement this amendment, any member of the Benefits Committee
or its delegate is hereby authorized and directed to execute appropriate
documents and to take any other necessary or advisable action.

 

Approved June 14, 2018

/s/ James D. McMorran

James D. McMorran

Vice President, Human Resources and

Real Estate & Facilities Services

Reviewed by:

 

HR:

 

Lynn A. Tramel

 

        /s/ Lynn A. Tramel

Legal:

 

Elizabeth P. Albright

 

        /s/ Elizabeth P.  Albright        

Tax:

 

Brandon J. Essigmann

 

        /s/ Brandon J.  Essigmann



--------------------------------------------------------------------------------

EIGHTH AMENDMENT

TO THE

CONOCOPHILLIPS RETIREMENT PLAN

(AS AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2016)

ConocoPhillips Company (the “Company”), having reserved the right under the Main
Title, Article VI, Section 3 of the ConocoPhillips Retirement Plan, as amended
and restated January 1, 2016 and as thereafter amended (the “Plan”), to amend
the Plan, does hereby amend the Plan, effective June 14, 2018, as follows:

 

  1.

The following new Article VII is added to the Main Title of the Plan:

“ARTICLE VII ANNUITY CONTRACT PURCHASE

 

Notwithstanding any contrary provisions of the Plan, on or before December 31
2018, the Plan, including Titles I through VIII shall purchase one or more
annuity contracts pursuant to the following provisions:

(a) The annuity contract (or contracts) shall be in writing and shall fully and
irrevocably guarantee and pay each benefit earned by a Transferred Participant
(as defined below), whether paid to the Transferred Participant or his survivor
or beneficiary. For purposes of this Amendment, “Transferred Participant” is a
Participant or Member whose entire benefit under the Plan has an annuity
starting date or annuity starting dates (whether paid to the Participant or
Member or to his beneficiary or survivor) that occurred on or before January 1,
2018; however, a Transferred Participant does not include (i) any Title I
Participants or Members who commenced receiving benefits prior to January 1,
1985, or surviving contingent annuitants of such Participants or Members,
(ii) any Title IV Participants or Members who commenced receiving benefits prior
to January 1, 1975, or surviving contingent annuitants of such Participants or
Members, or (iii) any alternate payees or any Participants or Members with
pending or implemented QDROs. Furthermore, the appropriate officers of the
Company may, on behalf of the Company and not as a fiduciary of the Plan, make
de minimis changes to the list of Transferred Participants for administrative
purposes, and the final list of Transferred Participants (or, where applicable,
their beneficiaries, or survivors) shall be the list of individuals designated
as “Annuitants” and “Contingent Annuitants” (or similar terms) that is included
as an exhibit to the annuity contract (or contracts) that the Plan purchases.

(b) The Benefits Committee acting as a named fiduciary of the Plan, shall, in
connection with the annuity purchase described in paragraph (a) above, select
the annuity provider (or providers), which shall be an insurance company or
companies licensed to do business in a state, and determine the terms of the
annuity contract (or contracts) or, in its discretion, the Benefits Committee
may retain an independent fiduciary and/or investment manager to discharge all
or any portion of these duties. Notwithstanding to the contrary any other
provision of the Plan, the

 

2



--------------------------------------------------------------------------------

Benefits Committee shall be the named fiduciary of the Plan with respect to the
transfer of Plan assets from the Trust to an insurance company in connection
with the purchase of the annuity contract (or contracts) herein described and
shall have complete authority (i) to direct the Trustee to so transfer Plan
assets and (ii) to direct the Trustee to take such actions as are necessary or
appropriate to complete the purchase of the annuity contract (or contracts).
Further, the Benefits Committee may delegate to an independent fiduciary and/or
investment manager the authority (i) to direct the Trustee to transfer plan
assets to an insurance company in connection with the purchase of the annuity
contract (or contracts) and (ii) to direct the Trustee to take such actions as
are necessary or appropriate to complete the purchase of the annuity contract.

(c) The terms of the annuity contract (or contracts) shall provide that the
benefits are legally enforceable by the sole choice of the Transferred
Participant (or his beneficiary or survivor) against the insurance company
issuing the contract (or contracts). Neither the Plan nor the Trust shall be the
contract-holder of the annuity contract issued by the insurance company and such
annuity contract shall not be held as an asset of the Plan.

(d) The annuity contract (or contracts) shall provide for the continued payment
of the Transferred Participant’s benefit (whether paid to the Transferred
Participant or his beneficiary or survivor) in the same form that was in effect
under the Plan immediately before the annuity purchase, including any
beneficiary designation and survivor benefit (or provide for any change in
beneficiary designation to the extent permitted under the terms of the form of
benefit being provided).

(e) The annuity contract shall require the insurance company to issue a
certificate under the annuity contract to each Transferred Participant on, or as
soon as practicable after, the issuance of the annuity contract, except where
delivery is impracticable.

(f) After the annuity purchase described in this Amendment, no Transferred
Participant shall be a Participant or Member under the Plan, and the Plan shall
have no further obligation to make any payment with respect to the benefits of
Transferred Participants, including with respect to any survivor, beneficiary,
or other person claiming by or through the Transferred Participant.”

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by the
undersigned officer as of the 14th day of June, 2018.

 

By:

 

/s/ James D. McMorran

 

James D. McMorran

 

Vice President, Human Resources and

 

Real Estate & Facilities Services

 

3